Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Amicus Therapeutics, Inc. (the “Company”) and [                  ] (the
“Participant”) as of this      th   day of                 , 20[    ] (the
“Effective Date”).

 

WHEREAS, the Company maintains the Amended and Restated 2007 Equity Incentive
Plan (the “Plan”) for the benefit of its employees, directors and consultants;
and

 

WHEREAS, the Plan permits the grant of Restricted Stock Units; and

 

WHEREAS, in order to compensate the Participant for his service to the Company,
the Board approved this Award of Restricted Stock Units subject to the
restrictions and on the terms and conditions contained in the Plan and this
Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

1.  Award of Restricted Stock Units. The Company hereby awards the Participant
[            ]([    ],000) Restricted Stock Units, subject to the restrictions
and on the terms and conditions set forth in this Agreement (the “Restricted
Units”). The terms of the Plan are hereby incorporated into this Agreement by
this reference, as though fully set forth herein. Except as otherwise provided
herein, capitalized terms herein will have the same meaning as defined in the
Plan.

 

2.  Vesting of Restricted Units. The Restricted Units are subject to a
Restriction Period until they become vested in accordance with this Section 2.
The Restricted Units are subject to the restrictions on transfer as set forth in
Section 7.4(e).

 

(a) Provided the Participant remains in continuous service with the Company
through the applicable vesting date, the Restricted Units will become fully
vested as to: (i) 50% of the Restricted Units, on [DATE] and (ii) as to the
remaining 50% of the Restricted Units on [DATE].

 

(b) Additionally, if, during the Participant’s continuous service with the
Company, (i) the Participant dies, (ii) the Participant becomes “Disabled” as
such term is defined in the Amicus Therapeutics, Inc. Restricted Stock Unit
Deferral Plan (the “Deferral Plan”) or (iii) there occurs a “Change in Control”
as such term is defined in the Deferral Plan, then the Restricted Units shall
become fully vested.

 

(c) Upon cessation of the Participant’s employment for any reason other than a
termination due to the Participant’s death or upon the Participant’s becoming
Disabled, any Restricted Units which then remain subject to a Restriction Period
will immediately and automatically, without any action on the part of the
Company, be forfeited, and the Participant will have no further rights with
respect to those shares.

 

3.  Distribution of Shares.

 

(a) Upon the lapse of the Restricted Period applicable to the Restricted Units
(and provided that appropriate arrangements have been made with the Company for
the withholding or payment of any taxes that may be due with respect to such
share), the Company will issue shares of Common Stock to the Participant with
respect to the Restricted Units that vest.  Such shares may be issued in the
Participant’s name by issuance of a stock certificate or certificates.

 

(b)  The Company may also condition delivery of certificates underlying the
Restricted Units upon receipt from the Participant of any undertakings that it
may determine are appropriate to facilitate compliance with federal and state
securities laws.

 

1

--------------------------------------------------------------------------------


 

(c) Notwithstanding the foregoing, if the Participant timely elects in
accordance with the Deferral Plan (by submitting an election attached hereto as
Exhibit A) to defer delivery of the shares of Common Stock upon vesting of the
Restricted Units, then such shares shall be credited to the Participant’s
account in the Deferral Plan and shall not be delivered to the Participant in
accordance with this Section.  Such shares shall be delivered solely in
accordance with the terms of the Deferral Plan in accordance with the
Participant’s election.

 

4.  Substitute Property. If, while any of the Restricted Units remain subject to
a Restricted Period, there occurs a merger, reclassification, recapitalization,
stock split, stock dividend or other similar event or transaction resulting in
new, substituted or additional securities being issued or delivered to the
Participant by reason of the Participant’s ownership of the Restricted Units,
such securities will constitute “Restricted Units” for all purposes of this
Agreement.

 

5.  Rights of Participant During Restricted Period. The Participant will not
have any right to vote the Restricted Units during the Restricted Period.  The
Participant will have the right to receive dividends and distributions with
respect to the Restricted Units; provided, however, that any cash dividends or
distributions paid in respect of the Restricted Units while those units remain
subject to a Restricted Period will be delivered to the Participant (without
interest) only if and when the Restricted Units giving rise to such dividends or
distributions become vested (or, if later in accordance with the Participant’s
valid election under the Deferral Plan).

 

6.  Securities Laws. The Committee may from time to time impose any conditions
on the Restricted Units as it deems necessary or advisable to ensure that the
Restricted Units or any shares of Common Stock issued with respect to the
Restricted Units are issued and sold in compliance with the requirements of any
stock exchange or quotation system upon which the shares are then listed or
quoted, the Securities Act of 1933 and all other applicable laws.

 

7.  Tax Consequences.  The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s income tax liability in
connection with the grant or vesting of the Restricted Units. The Participant
has had the opportunity to review with his or her own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement.

 

8.  The Plan. This Award of Restricted Units is subject to, and the Participant
agrees to be bound by, all of the terms and conditions of the Plan, a copy of
which has been provided to the Participant.  Pursuant to the Plan, the Committee
is authorized to adopt rules and regulations not inconsistent with the Plan as
it shall deem appropriate and proper. All questions of interpretation and
application of the Plan shall be determined by the Committee and any such
determination shall be final, binding and conclusive.

 

9.  Consent to Electronic Delivery. The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Agreement, the Plan and any other compensation or benefit plan
or arrangement in effect from time to time (including, without limitation,
reports, proxy statements or other documents that are required to be delivered
to participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations).  For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

 

10.  Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

 

2

--------------------------------------------------------------------------------


 

11.  Governing Law. This Agreement will be construed in accordance with the laws
of the State of New Jersey, without regard to the application of the principles
of conflicts of laws.

 

12.  Amendment. Subject to the provisions of the Plan, this Agreement may only
be amended by a writing signed by each of the parties hereto.

 

13.  Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Restricted Stock Unit Award Agreement on the
respective date below indicated.

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:   

 

 

Date:

 

 

 

 

[PARTICIPANT]

 

 

 

Signature:

 

 

Date:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMICUS THERAPEUTICS, INC. RESTRICTED STOCK UNIT

 

DEFERRAL PLAN

 

DEFERRAL ELECTION

 

This DEFERRAL ELECTION by the undersigned (“Participant”), provides for the
deferral of the receipt of shares of Common Stock with respect to an award of
Restricted Units under the Amended and Restated 2007 Equity Incentive Plan (the
“Equity Plan”).  To effect such a deferral, the Participant elects as follows:

 

I.                                        Background

 

This Election shall be governed by, and subject to, the provisions of the Amicus
Therapeutics, Inc. Restricted Stock Unit Deferral Plan (the “Plan”) as it may be
amended from time to time, and the award dated                               
(the “Award”) under which Participant was granted Restricted Stock Units
pursuant to the Equity Plan.  Capitalized terms shall have the meanings given
them herein or, if not defined herein, the meanings given them in the Plan, the
Equity Plan and the Award.

 

II.                                   Initial Deferral Election — Restricted
Stock Units

 

Participant has received an Award of Restricted Stock Units.  Subject to the
terms and conditions of the Equity Plan and Award, shares of Common Stock will
be vested and deliverable to Participant on the date or dates set forth in
Column 2 of the following Table.  Subject to further re-deferral and the terms
and conditions of the Deferral Plan and the Award, Participant hereby
irrevocably elects to defer the receipt of shares of Common Stock underlying the
Restricted Stock Units that would otherwise be deliverable on the dates set
forth in Column 2 to the Qualifying Distribution Event (the applicable deferral
date or dates or the applicable, permissible deferral event as set forth in
Column 3.

 

Column 1
Number of shares of Common
Stock underlying the Restricted
Stock Units

 

Column 2
Vesting Date

 

Column 3
Deferred Payment Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.           Tax Withholding Election

 

Participant understands that he or she must remit payment by check to the
Company to pay any withholding taxes that may become due with respect to
Restricted Stock Units subject to this Initial Election unless Grantee checks
the following box to make an irrevocable election to have shares withheld to
satisfy withholding tax obligations.

 

5

--------------------------------------------------------------------------------


 

o      Grantee irrevocably elects to have any withholding taxes that may become
due with respect to Restricted Stock Units subject to this Initial Election
satisfied by share withholding.

 

IV.           Effect of Failure of Vesting Date to Occur

 

This Agreement shall be null and void if a Vesting Date does not occur with
respect to the Restricted Stock Units as to which the Participant’s Initial
election is intended to be effective on or before the date designated in Part II
above for delivery of the deferred Shares.

 

V.                                    Beneficiary

 

Upon the Participant’s death, the Participant elects the following to be the
beneficiary(ies) of the account

 

Name of Beneficiary 

 

Percentage of Restricted Stock Unit Account
to be Delivered to the Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.                               Status of Deferred Shares

 

The shares of Common Stock subject to Participant’s election under Part II shall
be subject to the Plan and the deferral election provisions of the Award.

 

 

 

 

 

Participant (signature)

 

 

 

 

 

 

 

PRINT NAME

 

 

 

 

 

 

 

DATE

 

6

--------------------------------------------------------------------------------


 

AMICUS THERAPEUTICS, INC. RESTRICTED STOCK UNIT

 

DEFERRAL PLAN

 

RE-DEFERRAL ELECTION

 

This RE-DEFERRAL ELECTION by the undersigned (“Participant”), provides for the
deferral of the receipt of shares of Common Stock with respect to an award of
Restricted Units under the Amended and Restated 2007 Equity Incentive Plan (the
“Equity Plan”).  To effect such a re-deferral, Participant elects as follows:

 

I.                                        Background

 

This Election shall be governed by, and subject to, the provisions of the Amicus
Therapeutics, Inc. Restricted Stock Unit Deferral Plan (the “Plan”) as it may be
amended from time to time, and the award dated                               
(the “Award”) under which Participant was granted Restricted Stock Units
pursuant to the Equity Plan.  Capitalized terms shall have the meanings given
them herein or, if not defined herein, the meanings given them in the Plan, the
Equity Plan and the Award.

 

II.                                   Re-Deferral Election — Restricted Stock
Units

 

Participant has previously elected to defer the receipt of shares of Common
Stock underlying the Restricted Stock Units to the following dates set forth in
Column 2 of the following Table.  Subject to further re-deferral and the terms
and conditions of the Plan and the Award, Participant hereby irrevocably elects
to re-defer shares of Common Stock that would otherwise be deliverable on the
dates set forth in Column 2 to the dates set forth in Column 3.

 

Column 1
Number of Shares

 

Column 2
Initial Deferred Payment Date

 

Column 3
Subsequent Payment Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

III.                              Status of Deferred Shares

 

The shares of Common Stock subject to Participant’s election under Part II shall
be subject to the Plan and the deferral election provisions of the Award.

 

 

 

 

 

Participant (signature)

 

 

 

 

 

 

 

PRINT NAME

 

 

 

 

 

 

 

DATE

 

--------------------------------------------------------------------------------